Case 2:17-cv-11910-MAG-DRG ECF No. 457-67 filed 10/23/18   PageID.12050   Page 1 of
                                      11




             EXHIBIT 7
Case 2:17-cv-11910-MAG-DRG ECF No. 457-67 filed 10/23/18   PageID.12051   Page 2 of
                                      11
Case 2:17-cv-11910-MAG-DRG ECF No. 457-67 filed 10/23/18   PageID.12052   Page 3 of
                                      11
Case 2:17-cv-11910-MAG-DRG ECF No. 457-67 filed 10/23/18   PageID.12053   Page 4 of
                                      11
Case 2:17-cv-11910-MAG-DRG ECF No. 457-67 filed 10/23/18   PageID.12054   Page 5 of
                                      11
Case 2:17-cv-11910-MAG-DRG ECF No. 457-67 filed 10/23/18   PageID.12055   Page 6 of
                                      11
Case 2:17-cv-11910-MAG-DRG ECF No. 457-67 filed 10/23/18   PageID.12056   Page 7 of
                                      11
Case 2:17-cv-11910-MAG-DRG ECF No. 457-67 filed 10/23/18   PageID.12057   Page 8 of
                                      11
Case 2:17-cv-11910-MAG-DRG ECF No. 457-67 filed 10/23/18   PageID.12058   Page 9 of
                                      11
Case 2:17-cv-11910-MAG-DRG ECF No. 457-67 filed 10/23/18   PageID.12059   Page 10
                                    of 11
Case 2:17-cv-11910-MAG-DRG ECF No. 457-67 filed 10/23/18   PageID.12060   Page 11
                                    of 11
